COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON



                                             ORDER

Appellate case name:          Michael Dwayne Bryant v. The State of Texas

Appellate case number:        01-12-00349-CR

Trial court case number:      1321743

Trial court:                  185th District Court of Harris County

        On July 11, 2013, Michael Dwayne Bryant filed his Unopposed Motion for Immediate
Mandate asking the Court to issue the mandate immediately in this case. On July 2, 2013, this
Court reformed the trial court’s judgment to reflect a conviction of theft of copper valued at less
than $20,000, reversed the portion of the judgment assessing punishment, and remanded the
cause for a new punishment determination. Theft of copper with a value of less than $20,000 is a
state jail felony. TEX. PENAL CODE ANN. § 31.03(e)(4)(F)(iii). In his motion, Bryant asserts that
the applicable range of punishment is confinement of not more than two years or less than 180
days. See id. at § 12.35. Bryant further asserts that he has remained in custody since September
28, 2011, and that his counsel has been advised that the trial court will not issue a bench warrant
for Bryant’s return to Harris County until this Court issues a mandate.

       The motion states that the State has informed Bryant’s counsel that the State is not filing
a motion for rehearing or a petition for discretionary review. The motion includes Bryant’s
counsel’s certification that she conferred with the State’s counsel and that he is unopposed to the
motion. We conclude that good cause exists to issue the mandate early. See TEX. R. APP. P.
18.1(a) (providing for issuance of mandate in court of appeals), 18.1(c) (providing for earlier
issuance of mandate on parties’ agreement or for good cause on party’s motion).

        The Unopposed Motion for Immediate Mandate is granted. The Clerk of this Court is
directed to issue the mandate in this cause within three days of the date of this order.

       It is so ORDERED.



Judge’s signature: s/Harvey Brown
                 X Acting individually     ☐ Acting for the Court



Date: July 15, 2013